DETAILED CORRESPONDENCE

Claims 1-7, 10, 12-16, 23-27, 30, 33-34, 37-42, 45-48, 53, 57-59, and 62-63 are pending.  Of these, claims 62-63 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-7, 10, 12-16, 23-27, 30, 33-34, 37-42, 45-48, 53, and 57-59 are under consideration on the merits. The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.
Status of the Rejections
The 103 rejections are withdrawn and replaced with new rejections incorporating the teachings of a new secondary reference, McClain.
The double patenting rejections are withdrawn in view of the abandonment of one copending application and the filing and approval of terminal disclaimers with respect to the remaining copending applications.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604; of record) in view of Wang (WO 2008/063576; of record in IDS) and McClain (US Pat. Pub. 2010/0015200; of record in IDS).
As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, Ragheb discloses an implantable medical device such as a stent (claims 2 and 24-25) with a surface having a first bioactive layer comprising an active)(column 3, 1st full paragraph).  The bioactive in the first layer preferably is heparin, and the device may further th full paragraph), wherein the second bioactive may be a microtubule inhibitor such as Taxol® (i.e., “paclitaxel” of the base claims)(column 9, last paragraph).  The bioactive is elutable from the implant (column 3, 1st full paragraph), and may be applied as a particulate as recited by the base claims (paragraph bridging columns 23-24).  Ragheb teaches that when a bioactive layer is posited directly on the base material of the implant, it is highly advantageous to promote its adhesion to the base material such as by using a primer coating or covalent bonding (column 20, 3rd-4th full paragraphs).  Ragheb further teaches applying a porous polymer layer over the bioactive layer, and that such a polymer layer can avoid the use of carriers, surfactants, and other methods that are often employed to hold the bioactive on the device, that if desired these methods also may be employed to deposit the bioactive onto the device (column 23, 3rd full paragraph).  No other ingredient is required in the second particulate coating layer, thereby meeting the “consists of” language of claim 23 and the “surfactant free” language of claim 13 and the “polymer free” language of claim 14.  The bioactive coating layers may be applied by spraying or otherwise applying a fluid mixture of the bioactive followed by evaporation (claim 59)(column 23, 1st-2nd full paragraphs). 
Regarding claim 27, the medical device may be composed of stainless steel (a “metal alloy”)(column 7, 4th full paragraph).  
As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, Ragheb does not further expressly disclose that the second particulate coating layer comprising the paclitaxel further comprises an organic additive of the base claims that is caffeine or succinic acid, nor the dispersion component range recited by the base claims. Nor does Ragheb specify that the second particulate coating layer comprising the paclitaxel and organic additive is in crystalline form (claim 15).  Nor does Ragheb specify that the first 
Wang discloses a medical device for delivering a therapeutic agent to a tissue, the device comprising a coating layer comprising a therapeutic agent, the layer being coated onto the exterior surface (claim 71) and containing a therapeutic agent and an additive (Abstract and claims 1-2 of Wang), wherein the additive accelerates diffusion  and rapid movement of the drug off of the device during deployment and increases permeation of drug into tissue (paragraph 109), wherein the additive may be an organic additive as recited by the claims such as succinic acid (organic additive of claims 20, 42, and 69), and which Wang teaches enhance the solubility of water insoluble drugs in the coating solution, as well as accelerating drug permeation of tissue (paragraphs 164-170), wherein succinic acid is “non-polymeric” and “hydrolytically stable” as recited by claim 10.  Wang further teaches more broadly that the additive may be, for example, a chemical compound having multiple hydroxyl, amino, carbonyl, carboxyl, or ester moieties (paragraph 164). Wang expressly teaches that the list of additives disclosed therein is not comprehensive, and that many other additives may be useful in the invention (paragraph 114), and that additives with aromatic groups will increase the solubility of water insoluble drugs in the coating solution, remove the water barrier between a hydrophobic drug and cell membrane lipid, and facilitate rapid movement of the drug off the medical device during deployment and into target tissues (paragraphs 111 and 168). Wang also expressly discloses that two additives may be used in combination (see, e.g., Solution 1 of Example 1 on page 61, wherein ascorbyl palmitate and ascorbic acid are both used as organic additives). The therapeutic agent may be paclitaxel (paragraph 28), and may be coated onto the medical device in the form of crystals or clusters such that a particulate coating layer is formed on the surface (paragraph 181).  The coating layer may be formed by evaporating a solution of the therapeutic agent and the organic additive applied to the device as recited by claim 59 
McClain discloses an implantable medical device that is coated with a coating comprising a pharmaceutical agent (paragraph 3) that may be caffeine (paragraph 68) or paclitaxel (paragraph 75).
 As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent disclosed by Ragheb by incorporating an organic additive such as succinic acid or caffeine, alone or in combination, since Wang expressly teaches that succinic acid is an example of an organic additive that, when incorporated into a particulate coating layer comprising paclitaxel on a medical device such as a stent, will advantageously enhance the solubility of water insoluble drugs in the coating solution, as well as accelerating drug permeation of tissue, and Wang expressly teaches that more than one organic additive may be used in combination and that the organic additives are not limited to those that are taught therein and may be a chemical compound having multiple carbonyl, amino, and hydroxyl moieties and that additives with aromatic groups will increase the solubility of water insoluble drugs in the coating solution as discussed supra, and McClain expressly teaches that caffeine is a suitable additive for incorporation into a coating of an implantable medical device, and the skilled artisan would have recognized that caffeine is aromatic and also has multiple carbonyl groups along with amino groups, such that the skilled artisan would recognize that caffeine also could serve as an organic additive in the Rahgeb device and reasonably could be expected to improve the solubility of paclitaxel in the coating solution.
As to claim 26, it further would have been prima facie obvious to select a stent incorporating a graft member so as to form a stent graft as the medical device, since Ragheb does not limit the identity of the medical device, and Wang expressly teaches that both stents and stent grafts are suitable medical devices for coating with paclitaxel along with an organic additive, such that the skilled artisan reasonably would have expected that a stent graft could serve as the implantable medical device of Ragheb.  

Claims 3-7, 33-34, and 38-40 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of Dave et al. (US Pat. Pub. 2010/0152841; of record).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above.  Ragheb further discloses that different bioactive agents may be applied to different sections or surfaces of the device (column 23, 1st full paragraph), and discloses a specific embodiment wherein the device is a stent wherein the layer comprising paclitaxel is applied to an abluminal surface and the layer comprising the heparin is applied to a luminal side (Figures 6A-6B and & and last paragraph of column 21 through 1st paragraph of column 22).  Ragheb does not, however, expressly disclose that the first coating is applied to the entire luminal and abluminal side (claims 34 and 39) or that the first coating layer is applied to a portion of each side and the second layer is applied only to a portion of the abluminal side (claims 33 and 38) such as only one end of the abluminal side (claim 40).  Ragheb also does not disclose that the first coating layer comprises a polymer (claim 3) which is cationic (claim 5) and wherein the heparin is covalently attached to the polymer (claim 4) through its reducing end (claim 7), or that 
Dave discloses an implantable medical device such as a tubular medical device (claim 2) such as an endoluminal medical device such as a stent (claims 24-25 and 38), wherein a portion of the abluminal surface and luminal surface as recited by claims 33 and 38 or alternatively the entire surface of the stent (i.e., including the entire luminal and abluminal sides as recited by claims 34 and 39) is coated with a  heparin coating (a “first coating layer” of claim 1), wherein the heparin coating is bonded to the surface of the stent by covalent bonding (claim 4) to a polymeric primer (claim 3) comprising alternating layers of polyethyleneimine (PEI) or PLGA (a “cationic polymer” of claims 5-6) and dextran sulfate (an “anionic polymer” of claim 6)(paragraphs 94, 103, and 107).  The stent further comprises a coating comprising one or more elutable therapeutic agents (a second layer of claim 1) deposited over the first coating layer such that it is on top of and in contact with the first coating layer as recited by claims 1, 37-38, and 41 and which was applied prior to the second coating layer as required by claim 58 (paragraphs 94 and 103), wherein the therapeutic agent may be paclitaxel along with any number of other agents that are an “organic additive” of claim 1 and which are nonpolymeric and hydrolytically stable (claim 10), and which may be aspirin or acetaminophen (paragraph 95).  No other ingredient is required in the second particulate coating layer. Dave notes that the heparin polysaccharide is a polyanionic species and that PEI is a strongly cationic polymer that binds to negatively charged polysaccharides (paragraph 107), such that the skilled artisan would recognize that the Dave process of covalently bonding the heparin to the polymeric primer will require that the layer at the outer edge to which the heparin moiety is attached must be the cationic PEI polymer (claim 6), and that the bonding will result in the heparin being covalently end point attached to the polymer through its reducing end (claim 7).   
As to claims  3-7, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent of Ragheb, Wang, and McClain as combined supra by binding the heparin coating to the surface of the stent by covalent bonding to a polymeric primer comprising alternating layers of polyethyleneimine (PEI) or PLGA and dextran sulfate so that the heparin 
As to claims 33-34 and 38-40, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent of Ragheb, Wang, and McClain as combined supra by applying the first coating to the entire luminal and abluminal side (claims 34 and 39) or to a portion of each side and applying the second layer only to a portion of the abluminal side (claims 33 and 38) such as only one end of the abluminal side (claim 40), because Ragheb makes it clear that more than one layer comprising different bioactives may be applied to differing portions of the device when different effects are desired at different locations, and Dave expressly teaches a very similar implantable medical device having the same bioactive layers and having the coatings in the aforementioned locations, such that the skilled artisan reasonably would have expected that the Ragheb medical implant would also function successfully with the same coatings in the same locations.  
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E))(of record in IDS).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above, but they do not expressly disclose that at least a proportion of the particulate coating layer melts as a single phase at a lower temperature than the melting point of the therapeutic agent and organic additive when in pure form as recited by claim 12 or 
The Abstract of Dinge discloses that large numbers of drugs have poor aqueous solubility, and that the formation of a eutectic mixture of such a drug along with a carrier has been used to enhance the dissolution rate of the drug.  The Abstract further states that eutectic mixtures have a lower melting point than either ingredient, and that eutectic mixtures are solid dispersions where the drug and the carrier are both in crystalline form.
As to claims 12 and 15-16, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of Ragheb, Wang, and McClain as combined supra by using both the paclitaxel and the organic additive in their crystalline forms in at least a portion of the particulate coating layer, in order to allow for the creation of a eutectic mixture in said portion, in order to improve the dissolution of the poorly soluble paclitaxel, all as taught by Dinge.  It is expected that at least a proportion of the particulate coating layer of the resulting composition can melt as a single phase at a lower temperature than the melting point of the therapeutic agent and organic additive when in pure form, since Dinge discloses that eutectic mixtures are mixtures that have a lower melting point than either component of the mixture, and because the composition comprises the same ingredients arranged in the same way that are recited by the claim.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of Sun (US Pat. Pub. 2008/0175980; of record in IDS).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above, but while Ragheb further discloses that the implant may be formed from PTFE (column 7, 4th full paragraph), it does not expressly teach that the PTFE is in the form of ePTFE (claims 27 and 30).
Sun discloses a process for coating a medical device (Abstract and paragraph 8) such as a stent or stent graft (paragraph 31), wherein the coating may comprise a 
As to claim 30, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the medical device of Ragheb and Wang as combined supra by forming the medical device or a portion thereof out of a metal alloy or ePTFE, since Ragheb expressly teaches that the implant may be formed from PTFE and Sun expressly teaches that stents and stent grafts having a coating comprising a bioactive agent for release may be formed from PTFE that is in the form of ePTFE, such that the skilled artisan reasonably would have expected that the stent of Ragheb could be formed using ePTFE.
 
Response to Applicant’s Arguments
Applicant argues that the claims have been amended to require that the organic additive is caffeine or succinic acid, and argues that the quantities of the organic additive and paclitaxel do not require definition in the claims, because the skilled person reasonably would expect that the sustained release properties could be realized using substantially any quantity of the ingredients.  Applicant argues that at least some degree of sustained release would be expected over the full scope of the claims, and that any degree of sustained release is advantageous and a useful advance over the prior art.  
In response, while Applicant argues that the claimed invention unexpectedly provides a sustained release profile for paclitaxel based upon the showing of Example 10, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, Example 10 tests the release profiles of devices of Example 3b and 3c, which make use of either caffeine or succinic acid as the organic additives in specific amounts along with paclitaxel in specific amounts.  Base claim 1, however, encompass the use of ANY amounts of the organic additives, nor of the paclitaxel.  Therefore, the skilled artisan could not reasonably predict that a sustained release profile would be present over the full scope of the claim in light of Example 10, which is limited to the use of specific amounts of each ingredient in the coating of the device.  Therefore, the working examples are not commensurate in scope with the claims, such that it could not be used to establish unexpected results in view of the currently cited prior art, and over the full scope of the claims.  
While Applicant argues that the skilled artisan would recognize that substantially any amount of the recited organic additives would result in some degree of sustained release, and that any degree of sustained release would be advantageous, this is attorney speculation that cannot take the place of actual evidence of record.  MPEP 2145 I.  In situations where the Applicants are relying upon unexpected results to rebut a prima facie case of obviousness, Applicants bear the burden to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).  Here, it is the Office’s position that it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Garen Gotfredson/
Examiner, Art Unit 1619

 
 

 
/Patricia Duffy/Primary Examiner, Art Unit 1645